 



EXHIBIT 10.1
NUANCE COMMUNICATIONS, INC.
2.75% Senior Convertible Debentures due 2027
REGISTRATION RIGHTS AGREEMENT
August 13, 2007
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
c/o Goldman Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
     Nuance Communications, Inc., a corporation organized under the laws of
Delaware (the “Company”), proposes to issue and sell to certain purchasers (the
“Initial Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 2.75% Senior Convertible Debentures due 2027 (the
“Debentures”), upon the terms set forth in the Purchase Agreement between the
Company and the Representatives dated August 7, 2007 (the “Purchase Agreement”)
relating to the initial placement (the “Initial Placement”) of the Debentures.
The Debentures are convertible into shares of common stock, par value U.S.$0.001
per share (the “Common Stock”), of the Company pursuant to the terms of the
indenture (the “Indenture”), dated the date hereof, between the Company and U.S.
Bank National Association, as trustee (the “Trustee”). The Debentures and the
Common Stock issuable upon conversion of the Debentures are referred to herein
as the “Securities”. To induce the Initial Purchasers to enter into the Purchase
Agreement and to satisfy a condition to your obligations thereunder, the Company
agrees with you for your benefit and the benefit of the holders from time to
time of the Securities (including the Initial Purchasers) (each a “Holder” and,
collectively, the “Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     “Additional Interest” shall have the meaning set forth in Section 6 hereof.
     “Affiliate” shall have the meaning specified in Rule 405 under the Act and
the terms “controlling” and “controlled” shall have meanings correlative
thereto.
     “Broker-Dealer” shall mean any broker or dealer registered as such under
the Exchange Act.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City or Delaware.
     “Closing Date” shall mean the date of the first issuance of the Securities.
     “Commission” shall mean the Securities and Exchange Commission.
     “Deferral Period” shall have the meaning indicated in Section 3(i) hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
     “Final Memorandum” shall mean the offering memorandum, dated August 7,
2007, relating to the Securities, including any and all exhibits thereto and any
information incorporated by reference therein as of such date.
     “Holder” shall have the meaning set forth in the preamble hereto.
     “Indenture” shall mean the Indenture relating to the Securities, dated as
of August 13, 2007, between the Company and U.S. Bank National Association, as
trustee, as the same may be amended from time to time in accordance with the
terms thereof.
     “Initial Placement” shall have the meaning set forth in the preamble
hereto.
     “Initial Purchaser” shall have the meaning set forth in the preamble
hereto.
     “Losses” shall have the meaning set forth in Section 5(d) hereof.
     “Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.
     “NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.
     “Notice and Questionnaire” shall mean a written notice delivered to the
Company substantially in the form attached as Annex A to the Final Memorandum.
     “Notice Holder” shall mean, on any date, any Holder of Registrable
Securities that has delivered a Notice and Questionnaire to the Company on or
prior to such date.

2



--------------------------------------------------------------------------------



 



     “Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities covered by the Shelf Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
     “Registrable Securities” shall mean Securities other than those that
(A) have been (i) registered under the Shelf Registration Statement and disposed
of in accordance therewith, (ii) have been distributed to the public pursuant to
Rule 144 under the Act or any successor rule or regulation thereto that may be
adopted by the Commission or (iii) with respect to which the holding period that
would be applicable thereto under Rule 144(k) has expired and (B) as a result of
the event or circumstance described in any of the foregoing clauses (A)(i)
through (A)(iii), the legend with respect to transfer restrictions required
under the Indenture is removed or removable in accordance with the terms of the
Indenture or such legend, as the case may be.
     “Securities” shall have the meaning set forth in the preamble hereto.
     “Shelf Registration Period” shall have the meaning set forth in Section
2(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company pursuant to the provisions of Section 2 hereof which covers some
or all of the Securities on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
     2. Shelf Registration. (a) The Company shall file with the Commission a
Shelf Registration Statement, or designate an effective Shelf Registration
Statement, providing for the registration of, and the sale on a continuous or
delayed basis by the Holders of, all of the Registrable Securities, from time to
time, pursuant to Rule 415 under the Act or any similar rule that may be adopted
by the Commission and shall use its commercially reasonable efforts to cause the
Shelf Registration Statement to become or be declared effective under the Act as
promptly as is reasonably practicable after filing the Shelf Registration
Statement, but in no event later than 180 days after the Closing Date.
     (b) The Company shall use its commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period

3



--------------------------------------------------------------------------------



 



(the “Shelf Registration Period”) from the date the Shelf Registration Statement
is declared effective by the Commission until the earlier of (i) two years after
the last date of original issuance of the Securities, (ii) the sale under the
Shelf Registration Statement of all Registrable Securities, (iii) the expiration
of the holding period applicable to the Registrable Securities held by persons
that are not our affiliates under Rule 144(k) of the Act or any similar rule
that may be adopted by the Commission, or (iv) the date upon which there are no
Registrable Securities outstanding.
     (c) The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
     (d) Each Holder of Registrable Securities agrees to deliver a Notice and
Questionnaire to the Company at least five Business Days prior to any
distribution by it of Registrable Securities under the Shelf Registration
Statement. From and after the date the Shelf Registration Statement is declared
effective, the Company shall, within 20 Business Days after such date, (i) if
required by applicable law, file with the Commission a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a amendment or supplement to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling holder in the Shelf Registration Statement and the related Prospectus
and so that such Holder is permitted to deliver such Prospectus to purchasers of
the Registrable Securities in accordance with applicable law and, if the Company
shall file a post-effective amendment to the Shelf Registration Statement, use
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Act as promptly as is practicable; (ii) provide
such Holder copies of any documents filed pursuant to Section 2(d)(i) hereof;
and (iii) notify such Holder as promptly as practicable after the effectiveness
under the Act of any post-effective amendment filed pursuant to Section 2(d)(i)
hereof; provided, that if such Notice and Questionnaire is delivered during a
Deferral Period, the Company shall so inform the Holder delivering such Notice
and Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above within five Business Days of the expiration of the Deferral Period
in accordance with Section 3(i) hereof. Notwithstanding anything contained
herein to the contrary, the Company shall be under no obligation to name any
Holder that is not a Notice Holder as a selling holder in the Shelf Registration
Statement or related Prospectus; provided, however, that any Holder that becomes
a Notice Holder pursuant to the provisions of this Section 2(d) (whether or not
such Holder was a Notice Holder at the time the Shelf Registration Statement was
declared effective) shall be named as a selling holder in the Shelf Registration
Statement or related Prospectus in accordance with the requirements of this
Section 2(d).

4



--------------------------------------------------------------------------------



 



     3. Registration Procedures. The following provisions shall apply in
connection with the Shelf Registration Statement.
     (a) The Company shall:
     (i) furnish to each of the Representatives and to counsel for the
Representatives, not less than five Business Days prior to the filing thereof
with the Commission, a copy of the Shelf Registration Statement and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and shall use its commercially reasonable efforts to reflect in
each such document, when so filed with the Commission, such comments as the
Representatives reasonably propose; and
     (ii) include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.
     (b) The Company shall ensure that:
     (i) the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and
     (ii) the Shelf Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
     (c) The Company shall advise the Representatives and each Notice Holder,
and confirm such advice by notice in writing (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
     (i) when the Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Shelf Registration Statement or the Prospectus or for additional
information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;
     (iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities included in the Shelf

5



--------------------------------------------------------------------------------



 



Registration Statement for sale in any jurisdiction or the institution or
threatening of any proceeding for such purpose; and
     (v) of the happening of any event that, in the Company’s reasonable
judgment, requires any change in the Shelf Registration Statement or the
Prospectus so that, as of such date, they (A) do not contain any untrue
statement of a material fact and (B) do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading.
     (d) The Company shall use its commercially reasonable efforts to prevent
the issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to use its commercially reasonable efforts to
obtain as soon as possible the withdrawal thereof.
     (e) The Company shall furnish upon request to each Notice Holder, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).
     (f) During the Shelf Registration Period, the Company shall promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents acting on their behalf, without charge, as many copies of the
Prospectus (including the preliminary Prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by each of the foregoing in connection
with the offering and sale of the Securities.
     (g) Prior to any offering of Securities pursuant to the Shelf Registration
Statement, the Company shall use its commercially reasonable efforts to arrange
for the qualification of the Securities for sale under the laws of such
jurisdictions as any Notice Holder shall reasonably request and shall use its
commercially reasonable efforts to maintain such qualification in effect so long
as required; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the Initial Placement or any offering pursuant to the Shelf
Registration Statement, in any jurisdiction where it is not then so subject.
     (h) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall use its commercially reasonable efforts to
promptly (or within the time period provided for by Section 3(i) hereof, if
applicable) prepare a post-effective amendment to the Shelf Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter delivered to Initial Purchasers
of the securities included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

6



--------------------------------------------------------------------------------



 



     (i) Upon the occurrence or existence of any pending corporate development,
public filing with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus, the
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration is
suspended and, upon actual receipt of any such notice, each Notice Holder agrees
not to sell any Registrable Securities pursuant to the Shelf Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus provided for in Section 3(h) hereof, or until it is advised
in writing by the Company that the Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The period during which the
availability of the Shelf Registration and any Prospectus is suspended (the
“Deferral Period”) shall not exceed 45 days in any 90-day period or 90 days in
any 360-day period, provided, however, in the event that the Company determines
in good faith that the disclosure of a previously undisclosed proposed or
pending material business transaction would be reasonably likely to impede its
ability to consummate such transaction, it may extend the Deferral Period from
45 days to 60 days in any 90-day period.
     (j) Not later than the effective date of the Shelf Registration Statement,
the Company shall provide a CUSIP number for the Securities registered under the
Shelf Registration Statement and provide the Trustee with printed certificates
for such Securities, free of any restrictive legends, in a form eligible for
deposit with the Trustee as custodian for The Depository Trust Company.
     (k) The Company shall comply with all applicable rules and regulations of
the Commission and shall make generally available to the Holders an earnings
statement satisfying the provisions of Section 11(a) of the Act as soon as
practicable after the effective date of the Shelf Registration Statement and in
any event no later than 45 days after the end of a 12-month period (or 90 days,
if such period is a fiscal year) (or such longer period as may be permitted
under the Exchange Act) beginning with the first month of the Company’s first
fiscal quarter commencing after the effective date of the Shelf Registration
Statement.
     (l) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner.
     (m) In addition to the Notice and Questionnaire, the Company may require
each Holder of Securities to be sold pursuant to the Shelf Registration
Statement to furnish to the Company such information regarding the Holder and
the distribution of such Securities as the Company may from time to time
reasonably require for inclusion in the Shelf Registration Statement. The
Company may exclude from the Shelf Registration Statement the Securities of any
Holder that fails to furnish such information or respond to such request within
a reasonable time after receiving such request.
     (n) The Company shall use its commercially reasonable efforts, if the
Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities covered by the Shelf
Registration Statement.

7



--------------------------------------------------------------------------------



 



     (o) The Company shall use its commercially reasonable efforts at all times,
except as provided in Section 3(i), to take all other steps necessary to effect
and maintain the registration of the Registrable Securities covered by the Shelf
Registration Statement.
     4. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3 hereof
and shall reimburse the Holders for the reasonable fees and disbursements of one
firm or counsel (which shall initially be Davis Polk & Wardwell, but which may
be another nationally recognized law firm experienced in securities matters
designated by the Majority Holders to act as counsel for the Holders in
connection therewith).
     5. Indemnification and Contribution. (a) The Company agrees to indemnify
and hold harmless each Holder of Securities covered by the Shelf Registration
Statement, each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each such Holder or Initial Purchaser and each person
who controls any such Holder or Initial Purchaser within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement as originally filed or in any amendment
thereof, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the party claiming indemnification specifically for inclusion therein. This
indemnity agreement shall be in addition to any liability that the Company may
otherwise have.
     (b) Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Shelf Registration Statement and
each person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement shall be acknowledged by each Notice Holder that is not an
Initial Purchaser in such Notice Holder’s Notice and Questionnaire and shall be
in addition to any liability that any such Notice Holder may otherwise have.

8



--------------------------------------------------------------------------------



 



     (c) Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act, by or on behalf of any indemnified party.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the purchase discount or commission applicable to such Security, as set forth in
the Final Memorandum. If

9



--------------------------------------------------------------------------------



 



the allocation provided by the immediately preceding sentence is unavailable for
any reason, the indemnifying party and the indemnified party shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the Initial Placement (before deducting expenses) as
set forth in the Final Memorandum. Benefits received by the Initial Purchasers
shall be deemed to be equal to the total purchase discounts and commissions as
set forth on the cover page of the Final Memorandum, and benefits received by
any other Holders shall be deemed to be equal to the value of receiving
Securities registered under the Act. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 5,
each person who controls a Holder within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Act or the Exchange Act,
each officer of the Company who shall have signed the Shelf Registration
Statement and each director of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).
     (e) The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of securities covered by the Shelf
Registration Statement.
     6. Registration Defaults. If any of the following events shall occur (each
a “Registration Default”), then the Company shall pay liquidated damages (the
“Additional Interest”) to the Holders of Securities in respect of the Securities
as follows (it being agreed that the Company will have no other liabilities for
monetary damages with respect to any of the following events):
     (a) if the Company has not designated an effective Shelf Registration
Statement by the 180th day following the Closing Date, then if the Shelf
Registration Statement is not declared effective by the Commission on or prior
to the 180th day following the Closing Date (or the Shelf Registration Statement
has not automatically become effective pursuant to Rule 462(e) upon a filing
made on or prior to such 180th day), then commencing on the 181st day after the
Closing Date, Additional Interest shall accrue on the Registrable Securities at
a rate of 0.25% per

10



--------------------------------------------------------------------------------



 



annum for the first 90 days from and including such 181st day and 0.50% per
annum thereafter; or
     (b) if the Shelf Registration Statement has been declared effective but
ceases to be effective (other than pursuant to Section 3(i) hereof) at any time
during the Shelf Registration Period and we do not cure the Shelf Registration
Statement within five Business Days by a post-effective amendment or a report
filed pursuant to the Act, then commencing on the day following the fifth
Business Day after the Shelf Registration Statement ceases to be effective,
Additional Interest shall accrue on the Registrable Securities at a rate of
0.25% per annum for the first 90 days from and including such date on which the
Shelf Registration Statement ceases to be effective and 0.50% per annum
thereafter; or
     (c) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Additional Interest shall accrue on the Registrable Securities at a rate of
0.25% per annum for the first 90 days from and including such date and 0.50% per
annum thereafter;
provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of paragraph (c) above), or (4) upon the termination of
the Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(i) to be exceeded (in the case of
paragraph (d) above), Additional Interest shall cease to accrue; and provided
further that in no event will Additional Interest, together with any additional
interest that accrues pursuant to Section 6.13 of the Indenture, accrue on the
Debentures at a rate per annum exceeding 1.00%.
     (d) In no event will Additional Interest be payable in connection with a
Registration Default relating to a failure to register the Common Stock
deliverable upon a conversion of the Debentures. For the avoidance of doubt, in
the case of a Registration Default with respect to the Debentures included in
the Registrable Securities, Additional Interest shall be payable in connection
with such Registration Default with respect to such Debentures.
     7. No Inconsistent Agreements. The Company has not entered into, and agrees
not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.
     8. Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Holders of a majority of the aggregate
principal amount of the Registrable Securities outstanding; provided that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or

11



--------------------------------------------------------------------------------



 



consent with respect to Section 6 hereof shall be effective as against any
Holder of Registered Securities unless consented to in writing by such Holder;
and provided, further, that the provisions of this Article 8 may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Initial Purchasers and each Holder.
     9. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire, which
address initially is, with respect to each Holder, the address of such Holder
maintained by the Registrar under the Indenture;
     (b) if to the Initial Purchasers or the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and
     (c) if to the Company, initially at its address set forth in the Purchase
Agreement.
     All such notices and communications shall be deemed to have been duly given
when received.
     The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.
     10. Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein, in the Indenture or in the Purchase Agreement or
granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Agreement and
hereby agrees to waive in any action for specific performance the defense that a
remedy at law would be adequate.
     11. Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company
thereto, subsequent Holders of Securities, and the indemnified persons referred
to in Section 5 hereof. The Company hereby agrees to extend the benefits of this
Agreement to any Holder of Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
     12. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
     13. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

12



--------------------------------------------------------------------------------



 



     14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
     15. Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
     16. Securities Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities is
required hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

13



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

                    Very truly yours,    
 
                Nuance Communications, Inc.    
 
           
 
  By:
/s/ James R. Arnold  
   
 
    Name:   James R. Arnold 
 
    Title: Chief Financial Officer 

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
Citigroup Global Markets Inc.

           
By:
  /s/ Pawan Adhikari     
 
 
 
Name:    
 
  Title:    
 
        Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman Sachs & Co.     
 
 
 
Name:    
 
  Title:    

Signature Page to Registration Rights Agreement

 